Citation Nr: 0631887	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  99-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected residuals of 
foreign matter in the eyes, including keratitis and 
conjunctivitis.

2.  Entitlement to restoration of a 10 percent disability 
rating for residuals of foreign matter in the eyes, 
including keratitis and conjunctivitis, currently evaluated 
as noncompensable.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of foreign matter in the eyes, including keratitis 
and conjunctivitis, from October 22, 1997, to September 30, 
1999, and to a compensable rating from October 1, 1999.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.  He had additional service in the Georgia Army 
National Guard from September 1986 to September 1988.  
Finally, the veteran has service in the U. S. Army Reserve 
from 1992 to the present.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  The veteran's headaches are not due to an injury or 
disease caused or aggravated by service and are not caused 
or aggravated by a service-connected disability.

2.  In a November 1998 rating decision, the RO notified the 
veteran and his representative of a proposed rating 
reduction in the evaluation for service-connected residuals 
of foreign matter in the eyes, to include keratitis and 
conjunctivitis, from a 10 percent rating to a noncompensable 
rating.

3.  A July 1999 rating decision reduced the evaluation for 
service-connected residuals of foreign matter in the eyes, 
to include keratitis and conjunctivitis, from a 10 percent 
to a noncompensable rating, effective October 1, 1999.  
Notice of the rating action was provided in July 1999.

4.  From October 22, 1997, to September 30, 1999 the 
veteran's residuals of foreign matter in the eyes, including 
keratitis and conjunctivitis, was characterized as active, 
and temporary, with essentially normal corrected visual 
acuity and no evidence of loss of visual field, rest 
requirements, or episodic incapacity.  

5.  From October 1, 1999, there is no evidence of chronic or 
active keratitis/conjunctivitis that is not due to 
nonservice-connected conditions (sinus/allergies).  There is 
normal corrected visual acuity and no evidence of loss of 
visual field, rest requirements, or episodic incapacity.


CONCLUSIONS OF LAW

1.  Service connection for headaches is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

2.  The criteria for restoration of a 10 percent disability 
rating for residuals of foreign matter in the eyes, 
including keratitis and conjunctivitis, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.84a, 
Diagnostic Codes 6001, 6018 (2006).

3.  The criteria for a rating in excess of 10 percent for 
residuals of foreign matter in the eyes, including keratitis 
and conjunctivitis, from October 22, 1997, to September 30, 
1999, and to a compensable rating from October 1, 1999, have 
not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the U. S. Army from 
August 1979 to August 1983.  He then served in the Georgia 
Army National Guard from September 1986 to September 1988.  
Finally, the veteran has been a member of the Army Reserve 
from 1992 to the present.  

The veteran's service medical records (SMRs) from his 
original period of active service and from his service with 
the National Guard have not been located.  Repeated efforts 
have been made to locate them and it was thought they were 
with his Reserve Unit.  However, multiple requests for 
records from the veteran's Reserve unit have produced only 
records regarding his Reserve service.  

The veteran is not claiming that he incurred any disability 
during either the 1979 to 1983 period of active duty or the 
1986 to 1988 period of National Guard service.  His claim 
relates to events that began in May 1996, during a period of 
inactive duty for training.

The veteran's original claim for disability compensation was 
received at the RO on October 22, 1997.  The veteran claimed 
that he was working to unload a flatbed truck while on 
training.  He said that the wind blew debris into his eyes 
and that he was temporarily blinded.  He also said that he 
began to have chronic migraine headaches.  He said that most 
of his vision returned but that his eyes still burned.  The 
veteran reported that his headaches were so bad that he 
would have to take sick time from work.  He also said that a 
doctor told him it looked like chemical burns of the eyes 
because he had scars.  

Records were received from the veteran's Reserve unit.  They 
included copies of his DD 214 for his first period of active 
service, a National Guard Bureau Form 22 reflecting his 
National Guard service, and SMRs.  Included in the SMRs is a 
DA Form 1773, Statement of Medical Examination and Duty 
Status, that is a report of the incident claimed by the 
veteran.  The report shows that the veteran was serving on 
inactive duty for training (weekend drill) on May 4, 1996, 
when he got debris in his eyes.  There is a DD Form 689, 
Individual Sick Slip, that shows the veteran was found to 
have bilateral conjunctivitis on May 7, 1996.  Another 
DD Form 689, dated July 23, 1996, noted a history of 
bilateral keratitis with eye pain and headaches since May 4, 
1996.  The veteran had an ophthalmology consult in July 
1996.  The consult said that the veteran had a history of 
bilateral keratitis and persistent eye pain with recurrent 
headaches.  The examiner reported a visual acuity of 20/70 
in the right eye and 20/80 in the left eye.  The assessment 
was nummular keratitis, possibly due to a chemical injury. 
An August 1997 ophthalmology clinic report listed the 
veteran's corrected distance visual acuity as 20/60 in the 
right eye and 20/70 in the left eye.  The assessment was 
resolving keratitis.  The records also show that the veteran 
was prescribed Midrin for his headaches.  The headaches were 
sometimes characterized as migraine but were said to be 
vascular as of an entry dated October 3, 1997. 

The record shows that the veteran failed to report for a VA 
examination.  The RO then established service connection for 
keratitis and assigned a 10 percent rating in June 1998.  
The rating was based on evidence contained in the SMRs.  The 
veteran was assigned the 10 percent rating from October 22, 
1997, for keratitis with active pathology.  The rating 
decision noted that there was a likelihood of improvement 
and that the veteran would be examined in October 1998.  The 
RO also denied service connection for headaches as secondary 
to the now service-connected keratitis.

The veteran submitted a notice of disagreement in July 1998.  
He said that he continued to have problems with his eyes and 
that he experienced sinus headaches.

The veteran was afforded a VA neurology examination in 
October 1998.  The examiner noted the history of the veteran 
having debris blown into his eyes in May 1996.  The veteran 
complained of burning and pain in his eyes.  The veteran was 
noted to be on Midrin for his headaches.  The diagnoses were 
mild conjunctivitis and cephalgia, mixed type. The examiner 
provided an addendum where he said that the cephalgia was 
partially secondary to right mild conjunctivitis and 
partially secondary to sinusitis.

The veteran was also afforded a VA eye examination in 
October 1998.  The veteran told the examiner he was told he 
had chemical burns to his eyes in May 1996.  The veteran 
complained of headaches and burning eyes.  The veteran was 
noted to have corrected distance visual acuity of 20/40 in 
the right eye and 20/30 in the left eye.  The corneas and 
conjunctivas were said to be entirely normal.  The 
impressions were myopia, and no evidence of keratitis or 
scars from previous episode(s), and no evidence of visual 
impairment or field [of vision] loss.

The RO issued a rating decision that proposed to reduce the 
veteran's 10 percent rating for bilateral keratitis to a 
noncompensable rating in November 1998.  The rating decision 
continued the denial of service connection for migraine 
headaches.  Notice of the proposed reduction was provided 
that same month.

The veteran requested a hearing in his case in November 
1998.  The veteran submitted a letter from his employer that 
documented hours of sick leave used by the veteran between 
May 1996 and June 1998.  The information did not say why the 
veteran used the sick leave.

The veteran testified at a hearing at the RO in December 
1998.  The veteran said that he still had vision loss in 
both eyes and headaches.  The veteran also alleged that he 
had sinusitis as a result of the chemicals that got in his 
eyes.  The veteran identified several sources of treatment 
so that the records could be obtained.  This included Kaiser 
Permanente, and Emory University, and possibly other SMRs.  
The veteran also confirmed his current Reserve unit 
assignment and location.  He felt that he should receive a 
60-70 percent rating for his eyes.

The RO requested records from the sources identified by the 
veteran at the hearing in December 1998.  

Additional SMRs were received from the veteran's Reserve 
unit.  The SMRs included the veteran's enlistment physical 
examination from July 1992.  His visual acuity at that time 
was listed as 20/20 in the right eye and 20/17 in the left 
eye.  A May 9, 1996, entry noted that the veteran had visual 
acuity of 20/30 in the right eye and 20/25 in the left eye.  
He was said to have bilateral conjunctivitis and a mild 
corneal abrasion of the right eye.  The records show that 
the veteran continued to be seen at times with complaints 
involving pain or burning in his eyes and was diagnosed with 
conjunctivitis/keratitis through October 1997.  Included in 
the SMRs are the results of two physical examinations.  A 
retention physical examination from March 1998 recorded no 
problems with the veteran's eyes on examination.  His visual 
acuity was given as 20/30 in the right eye and 20/40 in the 
left eye.  The veteran listed problems with his nose, ears, 
and sinusitis on his medical history form.  The veteran also 
listed the details of the May 1996 incident.  The examiner 
stated that there was no major loss of vision.  In August 
1998 no problems were noted involving the veteran's eyes.  
He again claimed problems with his ears, nose, and 
sinusitis.  He said his sinuses were "terrible."  His 
corrected visual acuity was 20/40 in the right eye and 20/50 
in the left eye.  The veteran was seen in June 1998 with 
complaints of sinus problems, to include a frontal headache.  

The RO attempted to obtain records from the Dwight D. 
Eisenhower Army Medical Center at Ft. Gordon, Georgia, and 
Lawrence Joel Army Health Clinic at Ft. McPherson, Georgia.  
However, both facilities reported that they had no records 
for the veteran.  A review of the SMRs of record shows that 
the records from those facilities were incorporated into the 
veteran's SMRs at his Reserve unit.

Additional SMRs were received from the veteran's Reserve 
unit in May 1999.  A medical evaluation from November 1997 
reported that the veteran was a glaucoma suspect.  The 
report also said that the veteran's visual complaints did 
not appear to be secondary to the injury sustained in May 
1996.  The veteran was evaluated in the neurology clinic in 
November 1997.  The veteran gave a history of getting debris 
in his eyes in May 1996.  Two days later he developed 
swollen eyes.  Two days later he began to have headaches.  
The veteran said that his eyes continually burned and that 
this brought on his headaches.  The impression was migraine 
headaches without aura.  The examiner said that it was not 
unusual for someone with migraines to have a headache when 
other painful conditions existed.  He said it may be that 
the veteran had an underlying migrainous tendency and that 
the chronic keratitis had made it symptomatic.  The examiner 
added that it was likely that the headaches would decrease 
as the keratitis resolved.  

The veteran was afforded a VA eye examination in May 1999.  
The examiner noted he had reviewed the veteran's extensive 
medical records.  He also noted the veteran's complaints of 
severe pain in both eyes and severe headaches.  The examiner 
said that a prior VA examiner had said the veteran had mild 
conjunctivitis and that the veteran's headaches were related 
to the conjunctivitis.  The examiner further noted that the 
veteran reported chronic sinus problems.  The examiner said 
that the veteran had 20/70 vision in both eyes with his 
glasses; however, he had 20/60 in both eyes with no 
correction.  The examiner further stated that the veteran 
corrected to 20/25 in both eyes.  There was no evidence of 
diplopia.  There was a tiny subepithelial conical scar in 
the inferotemporal aspect of the right cornea.  The examiner 
said that the veteran had very mild dry eyes and that this 
might account for mild irritation but certainly nothing 
along the lines of the veteran's complaints of severe, 
bilateral 24-hour pain.  The examiner said that the veteran 
did not have any significant refractive error.  He noted 
that the veteran corrected to 20/25 after initially claiming 
not to be able to see any better than 20/60.  

The examiner also said that the veteran appeared to have 
bilateral keratitis for some time in 1996 but that these 
problems appeared to have completely resolved with the 
exception of the scar.  He said that he did not believe the 
veteran suffered from any significant ocular irritation 
related to the prior condition.  He also said that he did 
not feel it played any role in the veteran's headaches.  The 
examiner said he was unable to give a good reason for the 
veteran's complaints.  He noted that the veteran's glasses 
were of no benefit to him.  Finally, the examiner said that 
he did not think that the veteran having the wrong glasses 
was a cause of his problems.

The veteran was afforded a VA examination to assess his 
headache claim in May 1999.  The examiner noted the 
veteran's history of getting debris in his eyes in May 1996.  
He reported on several treatment entries in the veteran's 
SMRs.  He also noted the results of the veteran's prior VA 
examinations in October 1998.  The examiner further noted 
that the veteran had been treated for chronic sinusitis from 
1996 to the present.  The veteran said that he had pain on 
both sides of the nose as well as headaches.  The headaches 
were present all day and frontal in location.  They may be 
alleviated by sinus medications.  The veteran also said that 
his eyes hurt and run during episodes of allergies and 
sinusitis attacks.  X-rays of the sinuses were interpreted 
to show bilateral maxillary sinus disease. The diagnoses 
were bilateral maxillary sinusitis.  The examiner cited to 
the objective evidence of tenderness in the maxillary 
sinuses and the x-ray results.  He also provided a diagnosis 
of headaches, secondary to sinusitis.

The examiner added that there was no evidence of 
conjunctivitis or keratitis at the time of the examination.  
He said that, although the veteran suffered from effects of 
the dust on his upper respiratory system, the symptoms were 
temporary and transient.  He noted that the veteran 
developed a sinus condition in 1996 and that it was unlikely 
that his current sinusitis could be related to the incident 
in 1996.  The examiner concluded that the veteran's 
conjunctivitis from the exposure to dust had resolved.  The 
veteran's headaches were due to vision problems such as 
myopia and poor correction of this problem and were 
contributed to by his sinusitis.  

The hearing officer issued a rating decision to reduce the 
veteran's disability rating for his disability of residuals 
of foreign matter in the eyes, including keratitis and 
conjunctivitis, to a noncompensable rating in July 1999.  
The effective date for the reduction was established as 
October 1, 1999.  Notice of the rating decision was provided 
that same month.

The veteran submitted his substantive appeal in August 1999.  
He said that he had scars on the lens of his eyes and that 
his sinuses were damaged.  

The veteran had a VA ophthalmology evaluation in July 1999.  
His corrected visual acuity was reported as 20/30 in the 
right eye and 20/25 in the left eye.  The examiner wanted to 
rule out glaucoma.  He also said that the veteran had 
myopia.  Finally, the examiner noted a history of chemical 
injury to both eyes that possibly lead to a small corneal 
scar in the right eye.

Records for the period from October 1996 to October 2000 
were received from F. L. McCafferty, M.D., in October 2001.  
The records reflect evaluation and treatment for the 
veteran's allergies and sinus condition.  The veteran was 
noted to have ocular itching and was diagnosed with allergic 
conjunctivitis on several occasions.  There was mention of a 
past history of keratitis due to exposure in 1996.  

Treatment records from Kaiser Permanente were received in 
October 2001.  They related to treatment provided from July 
1989 to October 2001.  The veteran was seen for otitis 
externa in October 1996.  He was treated for sinusitis in 
February 1997.  He continued to be treated for ear and sinus 
complaints.  The veteran had a neurological evaluation in 
November 2000.  He gave a history of exposure to multiple 
chemicals in service and that this lead to two months of 
blindness as well as persistent headaches.  He was evaluated 
for complaints of peripheral neuropathy.  The examiner said 
that the etiology of the symptoms was unclear.  He said that 
the previous chemical exposure would be a susceptibility to 
peripheral neuropathy but that the veteran did not display 
frank peripheral neuropathy on examination.  A June 2001 
follow up said that the veteran had a completely normal 
neurological examination. There was no further mention of 
any chemical exposure in service.  

The veteran was denied service connection for chronic 
sinusitis to include sinus-related headaches in November 
2002.  

The veteran's case was remanded for additional development 
in November 2004.  The Appeals Management Center (AMC) wrote 
to him and asked that he identify any other sources of 
records that could be obtained to support his claim in 
December 2004.  

The veteran submitted a statement in January 2005.  He 
complained about his eyes hurting.  He also said that he 
continued to have headaches.

The veteran was afforded a VA eye examination in August 
2005.  The examiner recorded a history from the veteran that 
he was exposed to some chemical in May 1996 when it blew 
into his eyes.  He had intermittent blurry vision, no pain, 
and this resolved over a course of a few months.  The 
veteran reported some residual foreign body sensation and 
difficulty reading but otherwise his eyes felt fine.  The 
veteran had no complaints of pain or diplopia. He said that 
he did not use any drops for his eyes.  The veteran had 
20/20 distance vision uncorrected in each eye.  The 
impression was presbyopia, conjunctivitis (toxic versus 
Mebomian glad dysfunction), and glaucoma suspect. 

The veteran was afforded a VA neurology examination in 
August 2005.  The veteran complained of headaches since 
1996.  He said they were precipitated by eye pain.  The 
veteran gave a history of a chemical injury to his eyes and 
being blind for seven days.  The veteran described the 
frequency and severity of his headaches.  On physical 
examination the examiner said that there was conjunctival 
erythema and tearing.  He referred the reader to the eye 
examination report.  The examiner provided a diagnosis of 
chronic headache disorder.  He said the condition was at 
least as likely as not due to the chemical injury during the 
veteran's military service in May 1996.  The examiner 
explained that the headaches appeared to be related to 
sinusitis/allergic reactions.  He said this condition was 
substantiated by the history of rash, watery eyes and hives 
accompanying headaches.  The examiner added that the 
headaches were caused by smells and certain foods.  The 
headaches were relieved with allergy medication, Tylenol, 
and removal from the causative agent.  The chronic nasal 
stuffiness and frequent history of ear infections also added 
validity to the headaches as related to sinusitis/allergic 
reactions.  Finally, the examiner said that the veteran's 
chronic headaches were not aggravated by his service-
connected keratitis/conjunctivitis.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Also, a disability 
is service connected if it is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2006).  The term inactive duty training is defined, in 
part, as duty, other than full-time duty, under sections 
316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the 
prior corresponding provisions of law.  38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2006).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); accord Caluza v. Brown, 7 Vet. App. 498 
(1995).

The veteran is alleging that he suffers from headaches 
either caused or aggravated by his service-connected 
keratitis/conjunctivitis or as a result of the incident in 
May 1996 where he got debris in his eyes.  He does not 
allege that his headaches are related to his prior period of 
active service from 1979 to 1983 or his service in the 
National Guard.  

The veteran's SMRs for his Reserve service document the 
incident of May 4, 1996, when the veteran had debris blown 
into his eyes while offloading a truck during a weekend 
drill.  As such, the May 1996 incident would allow for 
service connection for an injury received during the period 
of inactive duty for training.  This incident is described 
in the official line of duty determination.  There is no 
evidence of any exposure to chemicals.  The veteran also 
began to complain of headaches at approximately the same 
time, May 1996, as shown in his SMRs.  The veteran was 
prescribed medication used to treat migraine headaches; 
however, he was found to have frontal headaches and his 
headaches were described as vascular at one point.

There is a neurology clinic note from November 1997 where 
the physician said that it was not unusual for someone to 
have a tendency toward migraines and then have migraine 
headaches when another painful condition existed.  He 
hypothesized that could be the situation for the veteran; he 
did not say that it was the case for the veteran.  The 
opinion is speculative in nature and does not serve to 
provide a nexus for the veteran's headaches.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).

The October 1998 VA neurology examiner attributed the 
veteran's headaches in part to sinusitis, and, in part, to 
his mild conjunctivitis.  He did not provide any rationale 
for his opinion.  

The August 2005 VA neurology examiner felt that the 
veteran's headaches were directly related to sinusitis and 
allergies.  The examiner felt that the chemical injury from 
May 1996 lead to the development of symptoms that produced 
the headaches.  

As noted, there is no evidence of any type of chemical 
exposure or injury in May 1996.  The only comments from 
health care providers in that regard are based on reports 
from the veteran and those reports are not supported by any 
objective evidence of record.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); (medical opinion based solely or in 
large measure on a veteran's reported medical history will 
not be probative to disposition of claim if the objective 
evidence does not corroborate the reported medical history); 
see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

There is significant evidence of record documenting the 
veteran's sinus and allergy conditions.  He has been treated 
for them since at least 1996 and there is evidence of 
treatment for pain in the right ear, sore throat, and right-
sided facial pain from Kaiser Permanente dating back to 
1989.  The veteran complained of the severity of his 
symptoms at the time of his Reserve physical examinations in 
March and August 1998, respectively.  The records from Dr. 
McCafferty document a complete work-up for his allergies and 
continued treatment for sinus and allergy complaints.  The 
veteran has also been denied service connection for 
sinusitis and sinus-related headaches.

There are opinions of record directly addressing the 
question of a possible nexus to the veteran's service-
connected keratitis/conjunctivitis.  The May 1999 neurology 
examiner said that the veteran had sinusitis that was not 
related to the May 1996 incident.  He also said that the 
veteran's headaches were due to vision problems, such as 
myopia and poor correction, and sinusitis.  The May 1999 eye 
examiner said that he did not believe the veteran's eye 
problems played any role involving the headaches.  The 
August 2005 VA examiner related the veteran's headaches to 
his sinusitis and allergic reactions.  He stated the 
veteran's service-connected keratitis/conjunctivitis did not 
aggravate the headaches.  He also attributed the headaches 
to sinusitis/allergic reactions.  

The evidence of record has consistently linked the veteran's 
headaches to his sinus and allergy conditions.  Conditions 
that are not service connected.  Evidence in favor of the 
claim is expressed in either hypothetical form or without 
explanation.  The evidence against the claim is from 
opinions that weigh the medical conditions involved and 
conclude that there is no connection between the service-
connected keratitis and conjunctivitis and the headaches.  
There is a preponderance of evidence against the claim for 
both direct and secondary service connection.  Thus the 
veteran's claim is denied.  

B.  Restoration of 10 Percent Rating

The veteran's bilateral eye disability was rated as 
keratitis and conjunctivitis during the relevant period from 
October 1997 to October 1999.  Keratitis is an inflammation 
of the cornea of the eye caused by infectious or 
noninfectious agents.  Beaty v. Brown, 6 Vet. App. 532, 535 
(1994).  Keratitis is rated under Diagnostic Code 6001.  
38 C.F.R. § 4.84a (2006).  (The same rating criteria was in 
effect at all times during the pendency of the veteran's 
claim).  Pursuant to Diagnostic Code 6001, keratitis, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirement, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum 10 percent is to be assigned during active 
pathology.  

In rating disabilities involving visual acuity, the indices 
found at Table V, 38 C.F.R. § 4.84a are to be used.  38 
C.F.R. § 4.83a (2006).  Visual acuity is rated based on best 
distant vision obtainable after correction by eyeglasses.  
38 C.F.R. § 4.75 (2006).  The rating criteria begin with 
evaluating visual acuity where the vision in each eye is 
20/40.  In that case a noncompensable disability evaluation 
is warranted under 38 C.F.R. § 4.84a, Diagnostic Code 6079.  
A 20 percent rating would be for consideration if there was 
vision of 20/70 in one eye and 20/50 in the other 
(Diagnostic Code 6078), vision of 20/100 in one eye and 
20/50 in the other (Diagnostic Code 6078), vision of 20/200 
in one eye and 20/40 in the other (Diagnostic Code 6077), 
and vision in one eye of 15/200 in one eye and 20/40 in the 
other (Diagnostic Code 6077).  38 C.F.R. § 4.84a.  

"Conjunctivitis" is inflammation of the conjunctiva.  The 
conjunctiva is the delicate membrane which lines the eyelids 
and covers the exposed surface of the sclera, which are the 
tough outer coats of the eyeballs.  See Dorland's 
Illustrated Medical Dictionary 369, 1494 (28th ed., 1994).  

Diagnostic Code 6018 provides that healed chronic 
conjunctivitis is rated on residuals and, if there are no 
residuals, the disability evaluation shall be 
noncompensable.  An evaluation of 10 percent requires active 
conjunctivitis with objective symptoms.  38 C.F.R. § 4.84a.  

The provisions of 38 C.F.R. § 3.105(e) (2006) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, 
and reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction 
will be the last day of the month in which a 60-day period 
from the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

As noted above, the veteran was notified of the RO's intent 
to reduce a 10 percent evaluation for service-connected 
residuals of foreign matter in the eyes, including keratitis 
and conjunctivitis, in October 1998.  This was based on the 
results of the VA examination from October 1998.  
Thereafter, the veteran was afforded an opportunity to have 
a pre-determination hearing and given at least 60 days in 
which to present additional evidence.  38 C.F.R. §§ 
3.105(e), (i).  The veteran testified at a hearing in 
December 1998.  He was afforded a VA examination in May 
1999.  Final action to reduce the 10 percent evaluation to a 
noncompensable evaluation percent was taken pursuant to 38 
C.F.R. § 3.105(e) in July 1999.  The veteran was informed of 
this decision by letter dated that same month.  The 
reduction was made effective beginning October 1, 1999.

The reason for the reduction was that the October 1998 VA 
eye examination found that the veteran's 
keratitis/conjunctivitis was no longer active and had 
resolved.  The veteran was allowed to provide evidence that 
his condition had not changed.  He did not provide evidence 
of active keratitis or conjunctivitis or of any visual 
impairment that was the result of either of those 
disabilities.  The May 1999 VA examinations both noted that 
the disability had resolved and the veteran had visual 
acuity of 20/40 and 20/30 in October 1998 and of 20/25 in 
both eyes in May 1999.  There was no other medical evidence 
of record at that time to contradict those findings.  The 
medical evidence did not support a compensable rating as of 
October 1, 1999.

Based on a review of this procedural history, it appears 
that the RO complied with all of the requirements of 38 
C.F.R. § 3.105(e).  The veteran was notified of his rights.  
He was given an opportunity for a hearing and time to 
respond.  The reduction was made on the basis of an 
examination that was full and complete and that had 
considered the prior evidence of record.  38 C.F.R. 
§ 3.344(a) (2006).  Finally, the reduction was made 
effective no sooner than permitted by current law and 
regulations.  38 C.F.R. § 3.105(e).  The veteran has not 
contended that these provisions were not complied with.  
Therefore, all of the evidence is in favor of a finding that 
the reduction from 10 percent was proper.

C.  A Rating in Excess of 10 Percent
from October 22, 1997, to September 30, 1999, 
and a Compensable Rating from October 1, 1999.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The veteran's claim for a higher evaluation for his 
disability of residuals of foreign matter in the eye, 
including keratitis and conjunctivitis, is an original claim 
that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran was initially granted a 10 percent rating for 
active keratitis in June 1998.  The disability was not 
chronic and the veteran was scheduled for a new examination 
in October 1998.  This determination was based on the SMRs 
that showed improvement in the veteran's condition and that 
noted the keratitis was resolving.  The effective date for 
service connection and the 10 percent rating was October 22, 
1997, the date his claim was received.  

The medical evidence from October 1997 to September 1999 
does not show the keratitis/conjunctivitis to be chronic.  
Rather the evidence from 1996 on showed the 
keratitis/conjunctivitis to be resolving, at least for those 
symptoms arising from the May 1996 incident.  Later records 
demonstrated some allergic conjunctivitis that is not 
related to the veteran's service-connected disability.  
Assuming arguendo that a visual acuity rating should be 
considered, the visual acuity measurements do not reflect 
20/70 and 20/50 vision in the eyes, or worse, at any time 
after October 1997 that would warrant the assignment of a 20 
percent rating.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.  There is no evidence of visual field loss at 
any time.  Treatment records and VA examination are negative 
for evidence of rest requirements, or episodic incapacity 
associated with the service-connected 
keratitis/conjunctivitis.  Although the veteran has 
expressed subjective claims of pain, his several VA eye 
examinations have not found any basis for the complaints of 
pain to be attributable to the veteran's service-connected 
eye disability.  

In regard to a compensable rating from October 1, 1999, the 
evidence does not support the claim.  The veteran's rating 
was reduced because the keratitis/conjunctivitis had 
resolved.  Thus no minimum rating of 10 percent for active 
pathology was in order.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6001, 6018.  Further, the veteran's visual acuity was 
never equal to, or worse than, 20/50 and 20/40 to warrant 
the assignment of a compensable rating.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6079.  The veteran had corrected 
distance vision of 20/25 in each eye in May 1999 and 
uncorrected distance vision of 20/20 in each eye at the time 
of his examination in August 2005.  The other medical 
evidence of record does not show evidence that would support 
a compensable rating from October 1, 1999, for the same 
reasons.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for foreign matter in the eyes, including 
keratitis and conjunctivitis, from October 1, 1999.   

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable 
basis for granting service connection for headaches, or 
ratings in excess of those assigned for the periods, from 
October 22, 1997, to September 30, 1999, and from October 1, 
1999.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1) (2006).

Review of the record indicates that VA has fulfilled its 
duty to notify this veteran of the types of evidence 
necessary to substantiate his claim for benefits.

The veteran's claims for service connection for headaches 
and service connection for keratitis was received prior to 
the requirement to provide the notice and assistance 
referenced supra.  His claims were adjudicated in November 
1998 when he was denied service connection for headaches.  
His claim for service connection for keratitis was 
substantiated when he was granted service connection.  The 
veteran expressed his disagreement with the rating assigned 
for his keratitis.  

The veteran's case was remanded for additional development 
in November 2004.

The AMC wrote to the veteran to provide the required notice 
in December 2004.  He was informed of the evidence he needed 
to substantiate his claim for service connection for his 
headaches and to establish higher ratings for his service-
connected keratitis/conjunctivitis.  The veteran was advised 
of VA's responsibilities in the development of his claim, 
what he should do to help, and to submit evidence to VA.  He 
was asked to provide information regarding medical treatment 
and to provide the necessary authorization for the AMC to 
obtain any records identified.  

The veteran did not provide a response to the letter in 
regard to the issues on appeal.  Rather he submitted 
comments and evidence regarding an issue not on appeal.  

Additional evidence was developed by the AMC.  The veteran 
was issued a supplemental statement of the case(SSOC) in 
January 2006.  The SSOC reviewed the evidence added to the 
record and informed the veteran that his claim remained 
denied.  

The Board finds that the December 2004 letter to the veteran 
fulfilled VA's duty to notify him regarding the evidence 
necessary to support his claim, what VA is responsible for, 
what the veteran is responsible for, and for notifying the 
veteran to submit any pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA records were 
obtained and associated with the claims file.  Private 
treatment records identified by the veteran were obtained 
and associated with the claims file.  The veteran was 
afforded a number of VA examinations.  Several attempts were 
made to obtain SMRs from earlier periods of service.  
Several requests for records, to obtain current records, 
were made to the veteran's Reserve unit.  The veteran 
testified at a hearing in support of his claim.  His case 
was remand to allow the veteran to submit additional 
evidence in support of his claim.  The veteran has not 
alleged that there is any outstanding evidence pertinent to 
his claim.







ORDER

Entitlement to service connection for headaches, to include 
as secondary to service-connected foreign matter in the 
eyes, including keratitis and conjunctivitis, is denied.

Entitlement to restoration of a 10 percent rating for 
residuals of foreign matter in the eyes, including keratitis 
and conjunctivitis, is denied.

Entitlement to a rating in excess of 10 percent for 
residuals of foreign matter in the eyes, including keratitis 
and conjunctivitis from October 22, 1997, to September 30, 
1999, and a compensable rating from October 1, 1999, is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


